                         IN THE UNITIED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                 CHARLESTON DIVISION

 Stanley Simmons,                                 ) C/A No. 0:19-cv-425-DCN-BM
                                                  )
                                       Plaintiff, )
                                                  )
                     Versus                       )
                                                  ) DEFENDANTS DORCHESTER COUNTY
 Dorchester County Detention Center;              )       DETENTION CENTER AND
 Dorchester County Sheriff, L.C. Knight, In His )    DORCHESTER      COUNTY SHERIFF, L.C.
 Official Capacity; South Carolina Commission ) KNIGHT, IN HIS OFFICIAL CAPACITY
 on Indigent Defense; Office of Indigent          )    ANSWERS TO LOCAL RULE 26.01
 Defense; Summerville Police Department; and )                 INTERROGATORIES
 John Does 1-10,                                  )
                                                  )
                                    Defendants. )

          COME NOW Defendants Dorchester County Detention Center and Dorchester County

Sheriff, L.C. Knight, In His Official Capacity, by and through their undersigned counsel and

respectfully answer the Local Civ. Rule 26.01 (D.S.C.) Interrogatories as follows:

          (A)   State the full name, address, and telephone number of all persons or legal entities who

may have a subrogation interest in each claim and state the basis and extent of that interest.

          RESPONSE: None known by these Defendants.

          (B)   As to each claim, state whether it should be tried jury or nonjury and why.

          RESPONSE: Each claim should be tried by jury as this matter involves claims which

arise under 42 U.S.C. §1983 as well as State tort claims.

          (C)   State whether the party submitting these responses is a publicly-owned company and

separately identify (1) any parent corporation and any publicly-held corporation owning ten percent

(10%) or more of the party’s stock; (2) each publicly-owned company of which it is a parent; and (3)

each publicly-owned company in which the party owns ten percent (10%) or more of the outstanding

shares.

          RESPONSE: Not applicable to these Defendants.
        (D)       State the basis for asserting the claim in the division in which it was filed (or the basis

of any challenge to the appropriateness of the division).

        RESPONSE: Based upon the allegations asserted in Plaintiff’s Complaint, and upon

information and belief, the subject matter of this action arose in Dorchester County, South

Carolina.

        (E)       Is this action related in whole or in part to any other matter filed in this district, whether

civil or criminal?

        RESPONSE: None known at this time.

        (F)       If the defendant is improperly identified, give the proper identification and state

whether counsel will accept service of an amended summons and pleading reflecting the correct

identification.

        RESPONSE: Dorchester County Detention Center is not a sui juris entity capable of

being sued and, as such, is not a legally recognized entity under South Carolina or Federal law.

        (G)       If you contend that some other person or legal entity is, in whole or in party, liable to

you or the party asserting a claim against you in this matter, identify such person or entity and describe

the basis of their liability.

        RESPONSE: None known at this time.




                                [signature page and Certificate of Service follow]



                                                        2
       Respectfully submitted,

                                                 BUYCK, SANDERS & SIMMONS, LLC
                                                 305 Wingo Way
                                                 P.O. Box 2424
                                                 Mt. Pleasant, SC 29465-2424
                                                 Telephone: (843) 377-1400
                                                 Facsimile: (843) 284-8105
                                                 Email: gwc@buyckfirm.com


                                                  s/ G. Wade Cooper             __________
                                                 Hugh W. Buyck (Fed. ID # 6099)
                                                 G. Wade Cooper (Fed ID # 7869)
                                                 H. Lucius Laffitte (Fed. ID #12647)

                                                 Attorneys for Defendants Dorchester County
                                                 Detention Center; Dorchester County Sheriff,
                                                 L.C. Knight In His Official Capacity



__March 19 ________, 2019
Mt. Pleasant, South Carolina




                               CERTIFICATE OF SERVICE


       I certify that on this date a copy of the foregoing DEFENDANTS DORCHESTER
   COUNTY DETENTION CENTER AND DORCHESTER COUNTY SHERIFF, L.C.
    KNIGHT, IN HIS OFFICIAL CAPACITY ANSWERS TO LOCAL RULE 26.01
                                    INTERROGATORIES
            was served on each party or counsel of record by     via electronic
            filing,     mailing,      e-mailing, facsimile, or hand delivery
            in the manner prescribed by the applicable Rule of Civil Procedure.


                          This _19th __ day of __March______, 2019.

                                    s/ G. Wade Cooper____




                                             3
